DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage unit” in claims 1, 3, and 4, “analysis unit” in claims 1, 3, and 4, “display unit” in claims 1, 3, and 4, “movement waveform generation unit” in claims 1, 3, and 4, “difference-in-both-hands waveform generation unit” in claims 1, 3, and 4, and “difference-between-hands feature quantity generation unit” in claims 1, 3, and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyashita et al. (US Publication No. 2007/0272599 A1) (cited by Applicant).

	Regarding claim 1, Miyashita et al. discloses a finger movement evaluation system, comprising: 
one or more movement sensors (6) configured to detect a finger movement task of each of both hands of a test subject (see [0037] and [0039]); 
a storage unit configured to store therein time-series data on the finger movement task of each of both hands of the test subject acquired by the movement sensor (see Figure 2B and [0048]-[0049] and [0056]); 
an analysis unit (2, 308) configured to analyze the time-series data stored in the storage unit (see [0056]-[0058]); and 
a display unit (4) configured to display an analysis result analyzed by the analysis unit (see [0051] and [0054]), 
wherein the analysis unit comprises: 
a movement waveform generation unit configured to, based on the time-series data stored in the storage unit, generate a movement waveform of each of both hands of the test subject, each corresponding to the time-series data (see Figures 4A-B and [0037], [0048]-[0050], and [0060]-[0061]); 
a difference-in-both-hands waveform generation unit configured to, based on the generated movement waveform of each of both hands of the test subject, generate a difference-in-both-hands waveform which is a difference between the respective movement waveforms of both hands (see Figure 5C and [0087]-[0091], [0107], and [0131]-[0132]); and 
a difference-between-hands feature quantity generation unit configured to, based on the generated difference-in-both-hands waveform, generate a difference-between-hands feature quantity (see [0154]-[0156]).  
Regarding claim 2, Miyashita et al. discloses the difference-between-hands feature quantity generation unit is configured to: 
calculate a frequency spectrum by applying Fourier transform to the difference-in-both-hands waveform (see [0079], [0090], and [0104]); and 
determine, as the difference-between-hands feature quantity, a smaller frequency selected from respective frequencies corresponding to each of two strongest peak values of the calculated frequency spectrum (see [0087]-[0091]).
Regarding claim 4, Miyashita et al. discloses a finger movement evaluation method using a finger movement evaluation system that comprises: one or more movement sensors (6) configured to detect a finger movement task of each of both hands of a test subject; a storage unit configured to store therein time-series data on the finger movement task of each of both hands of the test subject, which is acquired by the movement sensor (see Figure 2B and [0048]-[0049] and [0056]); an analysis unit (2, 308) configured to analyze the time-series data stored in the storage unit; and a display unit (4) configured to display an analysis result analyzed by the analysis unit, the finger movement evaluation method comprising: 
under control of a movement waveform generation unit of the analysis unit, the step of generating, based on the time-series data stored in the storage unit, a movement waveform of each of both hands of the test subject, each corresponding to the time-series data (see Figures 4A-B and [0037], [0048]-[0050], and [0060]-[0061]); 
under control of a both hands feature quantity generation unit of the analysis unit, the step of generating, based on the generated movement waveform of each of both hands of the test subject, a feature quantity of each of both hands (see Figures 4A-B and [0037], [0048]-[0050], and [0060]-[0061]); 
under control of a difference-in-both-hands waveform generation unit of the analysis unit, the step of generating, based on the generated movement waveform of each of both hands of the test subject, a difference-in-both-hands waveform which is a difference between the respective movement waveforms of both hands (see Figure 5C and [0087]-[0091], [0107], and [0131]-[0132]); and 
under control of a difference-between-hands feature quantity generation unit of the analysis unit, the step of generating a difference-between-hands feature quantity, based on the generated difference-in-both-hands waveform (see [0154]-[0156]). 
Regarding claim 5, Miyashita et al. discloses under control of the difference-between-hands feature quantity generation unit, 
a frequency spectrum is calculated by applying Fourier transform to the difference-in-both-hands waveform (see [0079], [0090], and [0104]), and 
a smaller frequency selected from respective frequencies corresponding to each of two strongest peak values of the calculated frequency spectrum is determined as the difference-between-hands feature quantity (see [0087]-[0091]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al., further in view of Darby et al. (US Publication No. 2002/0192624 A1) (cited by Applicant).

Regarding claim 19, Miyashita et al. discloses a network sensor system for evaluating brain dysfunction comprising: 
a terminal device that comprises one or more sensors (6) configured to detect a finger movement task of a test subject (see Figures 2A-B and [0037], [0039], and [0047]); and 
a storage unit configured to store therein time-series data on a finger movement task of each of both hands (see Figure 2B and [0048], [0049], and [0056]), 
a analysis unit (2, 308) configured to analyze the time-series data stored in the storage unit (see [0056]-[0058]), and a display unit (4) configured to display an analysis result analyzed by the analysis unit (see [0051] and [0054]), 
wherein the analysis unit comprises:
a movement waveform generation unit configured to, based on the time-series data stored in the storage unit, generate a movement waveform of each of both hands of the test subject, each corresponding to the time-series data (see Figures 4A-B and [0037], [0048]-[0050], and [0060]-[0061]); 
a difference-in-both-hands waveform generation unit configured to, based on the generated movement waveform of each of both hands of the test subject, generate a difference-in-both-hands waveform which is a difference between the respective movement waveforms of both hands (see Figure 5C and [0087]-[0091], [0107], and [0131]-[0132]); and 
a difference-between-hands feature quantity generation unit configured to, based on the generated difference-in-both-hands waveform, generate a difference-between-hands feature quantity (see [0154]-[0156]).  
It is noted Miyashita et al. does not specifically teach the one or more sensors is part of a terminal device that also comprises a first communication device and the storage unit, analysis unit, and display unit are part of a server that also comprises a second communication device configured to communicate with the terminal device. However, Darby et al. teaches a terminal device that comprises a first communication device and a server that comprises a second communication device configured to communicate with the terminal device (see Figures 1A-B and [0045]-[0051] and [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miyashita et al. to include a terminal device that comprises a first communication device and a server that comprises a second communication device configured to communicate with the terminal device, as disclosed in Darby et al., so as to enable two-way data communication via a communication network between peripheral devices such as the movement sensor and a remote server (see Darby et al.: [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791